 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No.: 15-cr-00134-JAH
12                    Plaintiff,
                                                      ORDER DENYING MOTION
13   v.                                               PURSUANT TO 28 U.S.C. §2255 [DOC.
                                                      NO. 114] AND MOTION TO REDUCE
14   JOSE MANUEL AYALA-VENTURA,
                                                      SENTENCE [DOC. NO. 123]
15                                   Defendant.
16
17         On May 25, 2017, Defendant Jose Manuel Ayala -Ventura (“Defendant”), an inmate
18   proceeding pro se, filed a motion to vacate, set aside, or correct his sentence pursuant to
19   28 U.S.C. § 2255. Doc. No. 114.        Defendant asserts “numerous potential issues of
20   ineffective assistance of counsel” relating to his eligibility for a retroactive sentence
21   reduction under Amendment 782 of the United States Sentencing Guidelines. The Court
22   set a briefing schedule. See Doc. No. 115. Defendant filed additional briefing (doc. nos.
23   117, 119) and the United States filed a Response in Opposition (doc. no. 121).
24           Defendant has since filed a separate Motion to Reduce Sentence pursuant to 18
25   U.S.C. §3582 (doc. no. 123) requesting the same relief as his earlier motion to vacate, set
26   aside, or correct his sentence - that the Court retroactively apply Amendment 782 to reduce
27   the sentence imposed by this Court on September 8, 2015. For the following reasons,
28   Defendant’s motions are DENIED.

                                                  1
                                                                                   15-cr-00134-JAH
 1           Title 18 U.S.C. § 3582(c)(2) provides that a federal court may modify a term of
 2   imprisonment if a defendant “has been sentenced to a term of imprisonment based on a
 3   sentencing range that has subsequently been lowered by the Sentencing Commission.” See
 4   Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. § 3582(c)).
 5   Amendment 782, which modified U.S.S.G. § 2D1.1 to lower the sentencing range
 6   applicable to certain categories of drug-related offenses by reducing the offense levels for
 7   drug and chemical quantities, became effective on November 1, 2014. The Sentencing
 8   Commission also adopted Amendment 788, effective November 1, 2014, which authorized
 9   retroactive application of Amendment 782 to defendants sentenced before its effective
10   date.
11           Defendant was arrested on December 21, 2014. On September 8, 2015, this Court
12   sentenced Defendant to a 100 month term of imprisonment on Count 1 for Importation of
13   Methamphetamine in violation of 21 U.S.C. §§ 952 and 960, a Class C felony. Defendant
14   was both arrested and sentenced after the effective date of Amendment 782, [see doc. nos.
15   1, 90, 92]. Defendant was therefore properly sentenced under the November 1, 2014
16   guidelines in accordance with Amendment 782, rendering any retroactive application
17   needless. The Court finds that Defendant’s sentence was not “based on a sentencing range
18   that has subsequently been lowered by the Sentencing Commission.” Dillon, 560 U.S. at
19   819 (quoting 18 U.S.C. § 3582(c)). Accordingly, Defendant is not entitled to relief under
20   18 U.S.C. § 3582 or 28 U.S.C. § 2255.
21           The motions are DENIED.
22
23           IT IS SO ORDERED.
24
25   DATED: October 4, 2018
26
                                                  _________________________________
27                                                HON. JOHN A. HOUSTON
                                                  UNITED STATES DISTRICT JUDGE
28

                                                  2
                                                                                    15-cr-00134-JAH
